OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                    p QEBSPIi.MSff'SWeSOTATION, AUSTIN, TEXAS 78711

                             k*
           STATE O'P^iS&ftg^g*...
           PENALTffiKtf*1- ^vf« .                      02 1M
1/5/2015 PRIVATE USE i ; |1                            0004279r"             I 2015
                                                       MAILED
                                               12T2^Wi                      32,642-02
On this day, the application for 1f*07 Writ .of" Habeas O                 en received
and presented to the Court.          "        , "
                                                                        i Acoi        -\t



                              ROBERT CJ
                                                                                            I

                                                                                        /•